PRESENT: All the Justices

CRAIG E. BAUMANN
                                                               OPINION BY
v. Record No. 191723                                    JUSTICE TERESA M. CHAFIN
                                                              JULY 30, 2020
VIRGINIA STATE BAR


                FROM THE VIRGINIA STATE BAR DISCIPLINARY BOARD


       In this appeal of right, Craig E. Baumann challenges a decision of the Virginia State Bar

Disciplinary Board. Upon review, we find no error in the Board’s decision.

                                        I. BACKGROUND

       Baumann has been licensed to practice law in Virginia since 1978. He has practiced law

in Northern Virginia for approximately 40 years. As a self-described “general practitioner,”

Baumann does not specialize in any particular field of the law.

       On July 9, 2015, Ella Wright visited Baumann’s office to obtain legal advice regarding

her late husband’s trust. Earlier that day, Wright received a letter from H. Kay Cross, an

attorney who represented her stepchildren. The letter demanded a copy of the late husband’s

trust agreement. It also demanded for Wright to provide an “accounting of the property,

liabilities, and receipts of the [t]rust” by April 15, 2016. Additionally, the letter demanded that

Wright give certain items of personal property to the stepchildren.

       Although a copy of the trust agreement was not included in the record of this case, the

letter referred to the trust as the “Richard H. and Ella Louise Wright Revocable Trust.”

Testimony established that Wright was the sole beneficiary of the trust. However, the trust

agreement specified that Wright’s stepson was entitled to receive a shotgun and an antique

“bishop’s chair” that had belonged to his father. While Wright’s stepchildren were named as
contingent beneficiaries of the trust, the trust agreement gave Wright the power to revoke or

terminate the trust at any time.

       Wright testified that she considered the trust agreement to be a “private document.”

Therefore, she did not want to give a copy of the trust agreement to the stepchildren. Wright also

did not want to provide an accounting of the trust’s assets and liabilities. Wright was amenable

to giving certain items of her husband’s personal property to the stepchildren, but she wanted to

avoid any direct communication with them due to their strained relationship.

       Wright gave Baumann a copy of Cross’s letter and the trust agreement and asked if he

could resolve the dispute. Baumann agreed to represent Wright for a $7,500 “flat” fee. In the

event that the case went to court, Wright was required to pay Baumann an additional $15,000

advanced fee. Baumann would then bill Wright at an hourly rate of $325 for any services he

provided during the course of the litigation.

       Wright agreed to this arrangement, and she signed a fee agreement that reflected its

terms. Notably, the fee agreement stated that the $7,500 flat fee was “nonrefundable” and

“earned upon the acceptance of representation.” Wright paid Baumann $7,500 on the day of

their initial consultation, and Baumann deposited the money into his trust account.

       Baumann testified that he performed 10 to 12 hours of research on the weekend following

his initial consultation with Wright. Baumann, however, did not keep any records documenting

the time that he spent working on Wright’s case. Baumann also did not take any notes pertaining

to his research. He also failed to print, copy, or otherwise save any research materials.

       Baumann contacted Cross to discuss the trust at issue on July 13, 2015. He faxed a copy

of the trust agreement to Cross three days later. In September of 2015, Baumann and Cross

exchanged emails to coordinate times for the stepchildren to pick up items of their father’s




                                                 2
personal property from Wright’s home. Baumann and Cross exchanged similar emails in August

of 2016. While Baumann facilitated the transfer of personal property between Wright and the

stepchildren, he never addressed Cross’ pending demand for an accounting of the trust assets.

       Wright sent an email to Baumann on August 29, 2016. In the email, Wright told

Baumann that the stepchildren had picked up all of the items at issue from her home. She then

terminated the representation and requested a statement describing the services that Baumann

rendered and any expenses that he incurred. At this time, Baumann did not inform Wright that

the accounting issue was still unresolved.

       On September 12, 2016, Baumann gave Wright a document entitled “Professional

Services Rendered.” In that document, Baumann alleged that he had: (1) read a 179-page trust

document, performed legal research, and advised Wright “concerning the same,” (2) contacted

various parties “as needed”; (3) guaranteed his availability to Wright instead of the opposing

party, (4) prepared the matter for litigation, and (5) closed Wright’s file. The statement claimed

that Baumann earned the entire $7,500 fee.

       On September 15, 2016, Cross emailed Bauman and renewed the stepchildren’s request

for an accounting of the trust assets and liabilities. Baumann forwarded Cross’ email and the

attached letter to Wright, explaining simply that “[t]his came in by email today.” Wright then

hired Richard Dezio, another attorney, to resolve the accounting issue.

       Dezio specialized in the field of trusts and estates. Dezio testified that the trust

agreement consisted of 38 pages rather than 179 pages. After reviewing the trust agreement,

Dezio concluded that Wright was not obligated to provide an accounting to the stepchildren

because they were not “qualified beneficiaries” under Virginia law. Dezio also determined that

Wright could avoid any potential duty to provide an accounting to the stepchildren by revoking




                                                  3
the trust. Dezio resolved the accounting issue with one phone call to Cross, and Wright never

had to provide an accounting to the stepchildren.

       Before he resolved the accounting issue, Dezio contacted Baumann and requested copies

of Wright’s file, Baumann’s notes and research, and any materials that Baumann prepared in

anticipation of litigation. Baumann did not respond to Dezio’s initial request. When Dezio

renewed his request two weeks later, Baumann provided Dezio with copies of the

correspondence and emails that he sent to Cross. He also provided four pages of sparse,

handwritten notes. 1 Baumann never provided any additional notes or substantive legal research

to Dezio.

       Upon reviewing the provided materials, Dezio concluded that Bauman had not performed

the professional services that he claimed to have provided to Wright. Therefore, Dezio requested

that Baumann refund at least a portion of the $7,500 fee. Baumann refused to do so, claiming

that he had accomplished all of the objectives of the representation.

       Wright filed a bar complaint against Baumann on February 2, 2017. After conducting a

preliminary investigation, the Virginia State Bar charged Baumann with misconduct. The Bar

informed Baumann that private discipline was available if he agreed to resolve the matter within

21 days. The Bar explained that the matter would be placed on its public hearing docket after

that time period expired, and that any subsequent discipline would be a matter of public record.

       Baumann contested the charge of misconduct. Although the Bar offered a private

reprimand to Baumann, he refused to stipulate to certain facts. Therefore, the matter was placed




       1
            While these notes referenced three statutes, they did not provide any substantive legal
analysis.


                                                   4
on the Bar’s public hearing docket. A District Committee of the Virginia State Bar Disciplinary

Board held a hearing regarding the matter on December 5, 2018.

       At the hearing, Wright testified that she only met with Baumann once during the course

of the representation. Wright also testified that Baumann never provided any legal advice

concerning the trust at issue. Wright explained that she never authorized Baumann to provide a

copy of the trust agreement to the stepchildren, and that she only learned that he had done so

when Cross renewed her request for an accounting on September 15, 2016.

       Cross testified that Baumann never addressed her request for an accounting. She also

testified that she never intended to pursue litigation. Cross confirmed that the stepchildren

decided to withdraw their request for an accounting following her conversation with Dezio.

       Baumann testified that he met with Wright on three or four occasions. Baumann claimed

that he informed Wright that she had a legal duty to provide a copy of the trust agreement to the

stepchildren. He also testified that he purposefully chose not to respond to Cross’ request for an

accounting as part of a broader legal “strategy.” Baumann explained that he believed that Cross

would withdraw her demand if he ignored the issue. Baumann also testified that the $7,500 fee

was refundable.

       At the conclusion of the hearing, the District Committee determined that Baumann

violated the Virginia Rules of Professional Conduct. Specifically, the Committee determined

that Baumann violated Rule 1.2(a) by failing to accomplish the objectives of the representation,

Rule 1.4(a)–(c) by failing to adequately communicate with Wright, and Rule 1.5(a) by charging

an unreasonable fee. The Committee imposed a public admonition with terms that required

Baumann to return $5,000 to Wright and complete an additional eight hours of continuing legal

education in ethics.




                                                 5
       Baumann appealed the District Committee’s determination to the Virginia State Bar

Disciplinary Board. The Board unanimously affirmed the Committee’s decision. This appeal

followed.

                                         II. ANALYSIS

       On appeal, Baumann argues that the Board applied an incorrect legal standard when it

affirmed the Committee’s decision. Baumann also contends that the disciplinary system is

unconstitutional. Additionally, Bauman maintains that the Committee’s “findings of fact” and

the evidence in the record failed to establish that he violated any disciplinary rules. Baumann’s

arguments are without merit.

   A. THE BOARD APPLIED THE PROPER LEGAL STANDARD

       Baumann maintains that the Board applied the wrong standard of review when it

determined whether “substantial evidence” supported the Committee’s decision. Baumann

contends that the Board’s review of the Committee’s decision should have focused on the

Committee’s “findings of fact.” Essentially, Baumann argues that the Board could only consider

the Committee’s written factual findings when assessing the Committee’s decision on appeal.

       The interpretation of disciplinary rules is subject to de novo review. See Roberts v.

Virginia State Bar, 296 Va. 105, 115 (2018). Applying this standard, we conclude that

Baumann’s argument conflicts with the plain language of the relevant disciplinary rules.

       The “Procedure for Disciplining, Suspending, and Disbarring Attorneys” is addressed in

Part 6, Section IV, Paragraph 13 of the Rules of the Supreme Court. Pursuant to Part 6, Section

IV, Paragraph 13-7(A)(2), a District Committee has the power to “[c]onduct hearings and

adjudicate Charges of Misconduct.” “The burden of proof in all Disciplinary Proceedings . . . is

clear and convincing evidence.” Va. Sup. Ct. R., Part 6, § IV, ¶ 13-1.1.




                                                6
       Part 6, Section IV, Paragraph 13-16(Y) requires a District Committee to issue a written

“Determination” when it concludes that an attorney has engaged in misconduct. The

Determination must include: “(1) [b]rief findings of the facts established by the evidence . . .; (2)

[t]he nature of the Misconduct shown by the facts so established, including the Disciplinary

Rules violated by the Respondent; and (3) [t]he sanctions imposed, if any, by the District

Committee.” Va. Sup. Ct. R., Part 6, § IV, ¶ 13-16(Y).

       Pursuant to Part 6, Section IV, Paragraph 13-17, a District Committee Determination may

be appealed to the Disciplinary Board of the Virginia State Bar. Part 6, Section IV, Paragraph

13-19(E) sets forth the standard of review to be applied in these appeals. That Paragraph states,

“In reviewing a District Committee Determination, the Board shall ascertain whether there is

substantial evidence in the record upon which the District Committee could reasonably have

found as it did.” Va. Sup. Ct. R., Part 6, § IV, ¶ 13-19(E).

       Under the plain language of Part 6, Section IV, Paragraph 13-19(E), the Board was

required to review the record to determine whether the District Committee’s decision was

supported by “substantial evidence.” We previously recognized this conclusion in Kuchinsky v.

Virginia State Bar, 287 Va. 491 (2014). While Kuchinsky involved an appeal from a panel of

three circuit court judges, it addressed an identical standard of review. See id. at 501.

       The appellant in Kuchinsky made an argument on appeal that was similar to Baumann’s

argument in the present case. See id. The Court rejected the appellant’s argument, explaining

that

               [a] three-judge panel appointed pursuant to Code § 54.1-3935
               reviews a District Committee determination to determine “whether
               there is substantial evidence in the record upon which the District
               Committee could reasonably have found as it did.” Va. Sup. Ct.
               R., Part 6, § IV, ¶ 13-19(E) (emphasis added). Thus, in addition to
               the District Committee’s findings of fact, a three-judge panel has



                                                  7
               the benefit of considering the entire record in reviewing a District
               Committee’s Determination.
Id.

        Pursuant to the plain language of Part 6, Section IV, Paragraph 13-19(E) and the holding

in Kuchinsky, the Board applied the correct legal standard in this case. The Board was required

to review the entire record in order to determine whether “substantial evidence” supported the

Committee’s decision. The Board’s review was not limited to the written “findings of fact”

included in the Committee’s Determination.

      B. THE CHALLENGED PROVISIONS OF THE DISCIPLINARY SYSTEM ARE NOT
         UNCONSTITUTIONAL

        Baumann maintains that the procedures set forth in Part 6, Section IV, Paragraph 13-16

and related provisions of the Rules of the Supreme Court violate his constitutional rights to due

process. We disagree.

        Baumann’s argument is based on the availability of private discipline. Citing Part 6,

Section IV, Paragraphs 13-15(B)(4) and 13-16(X), Baumann observes that private discipline is

only available when an attorney agrees to receive a reprimand or admonition before his or her

disciplinary matter is placed on the Board’s public hearing docket. Baumann notes that an

attorney cannot receive private discipline if he or she elects to contest a charge of misconduct.

        As private discipline allows an attorney to avoid the harsher penalty of public censure,

Baumann claims that attorneys are often “needlessly coerce[d] . . . into forgoing a hearing on the

merits and plead[ing] guilty in order to receive a private reprimand.” Thus, Baumann contends

that the disciplinary system impermissibly discourages attorneys from contesting charges of

misconduct.




                                                 8
       The Supreme Court of the United States has held that attorneys facing disbarment are

“entitled to procedural due process, which includes fair notice of the charge” of misconduct

asserted against them. In re Ruffalo, 390 U.S. 544, 550 (1968). Nonetheless, an attorney’s due

process rights are somewhat limited in the context of disciplinary proceedings.

       A proceeding to discipline an attorney is a civil proceeding. Moseley v. Virginia State

Bar, 280 Va. 1, 3 (2010). “The primary purpose of such disciplinary proceedings is to protect

the public, not punish the attorney.” Id. “To that end, ‘it is only necessary that the attorney be

informed of the nature of the charge preferred against him and be given an opportunity to

answer.’” Id. (quoting Virginia State Bar v. Gunter, 212 Va. 278, 284 (1971)); see also Ruffalo,
390 U.S. at 550 (“[N]otice should be given to the attorney of the charges made and opportunity

afforded him for explanation and defence.” (quoting Randall v. Brigham, 74 U.S. 523, 540

(1868))).

       “A Disciplinary Rule ‘is presumed to be constitutional, and we will resolve any doubt

regarding its constitutionality in favor of its validity.’” Roberts, 296 Va. at 123 (quoting Motley

v. Virginia State Bar, 260 Va. 243, 247 (2000)). We have previously explained that “[t]he

procedures outlined in Part Six [of the Rules of the Supreme Court] provide the notice and

hearing provisions for disciplinary proceedings. These provisions ensure the integrity of the

disciplinary process and protect the rights of the attorney.” Pappas v. Virginia State Bar, 271
Va. 580, 587 (2006).

       In the present case, Baumann was entitled to receive notice of the disciplinary charges

asserted against him and an opportunity to defend himself. He received both, and he participated

extensively in proceedings before the District Committee and the Disciplinary Board. Despite




                                                 9
Baumann’s argument on appeal, he simply did not have any further constitutional due process

rights that entitled him to receive private discipline.

        Baumann’s reliance on United States v. Jackson, 390 U.S. 570 (1968), is misplaced.

Jackson addressed the constitutionality of a federal criminal statute (i.e., the Federal Kidnapping

Act). See Jackson, 390 U.S. at 570. The statute at issue allowed juries to impose capital

punishment. Id. at 571. Capital punishment, however, was not available if a defendant waived

his or her right to a jury trial or pled guilty to the underlying offense. Id.

        The Supreme Court concluded that parts of the statute were unconstitutional. Id. at 572.

The Court observed that the provisions of the statute addressing the availability of capital

punishment “discourage[d the] assertion of the Fifth Amendment right not to plead guilty and . . .

deter[red the] exercise of the Sixth Amendment right to demand a jury trial.” Id. at 581 (footnote

omitted). Accordingly, the Court determined that the capital punishment provisions of the

statute imposed “an impermissible burden upon the exercise of a constitutional right.” Id. at 572.

        Jackson is easily distinguished from the present case. Unlike the present case, Jackson

involved a criminal proceeding. In contrast, the present case involves a civil proceeding. As

previously explained, due process rights are more limited in civil proceedings that are brought to

discipline an attorney. See Moseley, 280 Va. at 3. Moreover, Jackson involved capital

punishment, a penalty that is “unique in its severity and irrevocability.” Corbitt v. New Jersey,

439 U.S. 212, 217 (1978) (quoting Gregg v. Georgia, 428 U.S. 153, 187 (1976)). In contrast, the

present case involves a public admonition.

        Furthermore, the limitation placed on the right to receive private discipline is necessary

and justified by the overall disciplinary scheme. In Jackson, the Supreme Court explained that

the capital punishment provisions of the statute there at issue “needlessly chill[ed] the exercise of




                                                  10
basic constitutional rights.” Jackson, 390 U.S. at 582 (emphasis added). The Court further

explained that the provisions at issue were “unnecessary and therefore excessive.” Id.

       Unlike the statute at issue in Jackson, the disciplinary rules at issue in the present case do

not “needlessly” chill an attorney’s ability to exercise his or her right to a hearing. Disciplinary

hearings are generally open to the public. 2 See Va. Sup. Ct. R., Part 6, § IV, ¶ 13-16(G).

Legitimate policy interests are served by the imposition of public sanctions following a public

hearing. Public sanctions inform the public, promote transparency, and demonstrate that the Bar

consistently penalizes attorney misconduct.

       For these reasons, we conclude that the provisions limiting the availability of private

discipline are constitutional. Baumann does not have a constitutional right to receive private

discipline following a public disciplinary hearing. The disciplinary rules at issue do not

needlessly chill the exercise of any constitutional right. Rather, they promote legitimate policy

interests and strengthen the integrity of the legal profession.

   C. SUBSTANTIAL EVIDENCE IN THE RECORD ESTABLISHED THAT BAUMANN
      VIOLATED THE VIRGINIA RULES OF PROFESSIONAL CONDUCT

       In addition to his procedural and constitutional arguments, Baumann challenges the

sufficiency of the “findings of fact” and evidence supporting the Board’s decision.

               The standard of review we employ in reviewing a matter of
               attorney discipline is familiar and well-settled:

               “We conduct an independent examination of the entire record. We
               consider the evidence and all reasonable inferences that may be
               drawn from the evidence in the light most favorable to the Bar, the
               prevailing party [below]. We accord the [Board’s] factual findings
               substantial weight and view those findings as prima facie correct.
               Although we do not give the [Board’s] conclusions the weight of a


       2
        Impairment hearings are not open to the public. See Va. S. Ct. R., Part 6, § IV, ¶¶ 13-
23(F) and 13-30(A)(3). Disciplinary hearings may also be closed to the public upon a showing
of “good cause.” See Va. S. Ct. R., Part 6, § IV, ¶ 13-30(A)(8).


                                                 11
               jury verdict, we will sustain those conclusions unless it appears
               that they are not justified by a reasonable view of the evidence or
               are contrary to law.”

Pappas, 271 Va. at 585-86 (quoting Anthony v. Virginia State Bar, 270 Va. 601, 608-09 (2005)).

       Upon reviewing the present case under these established legal standards, we conclude

that the Board did not err when it determined that Baumann violated Rules 1.2, 1.4, and 1.5 of

the Virginia Rules of Professional Conduct.

       1. THE RULE 1.2 VIOLATION

       Rule 1.2 of the Virginia Rules of Professional Conduct addresses the “Scope of

Representation.” The Board determined that Baumann’s conduct violated Rule 1.2(a). In

pertinent part, Rule 1.2(a) states that “[a] lawyer shall abide by a client’s decisions concerning

the objectives of representation . . . and shall consult with the client as to the means by which

they are to be pursued.”

       Adopting the Committee’s written “findings of fact,” 3 the Board concluded that Baumann

violated Rule 1.2(a) in two primary ways. The Board determined that Baumann failed to “act in

accordance with” the objectives of the representation. The Board also determined that Baumann

failed to properly consult with Wright regarding the means by which the objectives of the

representation would be accomplished. Upon review, we conclude that the Board’s conclusions

and the Committee’s “findings of fact” were supported by ample evidence in the record.

       As correctly noted by the Committee,

               [t]he scope of the representation included not only the
               stepchildren’s demand for return of certain personal property
               belonging to their father but also the issues of whether or not they
               were ‘qualified beneficiaries’ under the Richard Wright Trust and


       3
         The Board adopted the Committee’s factual findings after reviewing the entire record,
expressly noting that “[t]he testimony of the witnesses along with the exhibits of the parties,
provided a substantial evidentiary basis for the factual findings made by the District Committee.”


                                                 12
               thus entitled to receive a copy of the trust . . . and periodic
               accountings.

While Baumann facilitated the exchange of certain items of personal property, he did not resolve

the accounting issue. The record unequivocally established that Wright hired Dezio to resolve

this issue after Baumann failed to do so. Furthermore, the record established that Baumann

provided a copy of the trust agreement to the stepchildren against Wright’s wishes without

obtaining her authorization to do so.

       The record also established that Baumann did not consult with Wright regarding the

means by which the objectives of the representation would be accomplished. Baumann did not

consult with Wright regarding his “strategy” to ignore Cross’ request for an accounting of the

trust assets and liabilities. Baumann also did not consult with Wright regarding her legal

obligation to provide a copy of the trust agreement to the stepchildren. In fact, Wright testified

that Baumann never provided any legal advice regarding the trust.

       Under these circumstances, we conclude that the Board did not err when it determined

that Baumann violated Rule 1.2(a) of the Virginia Rules of Professional Conduct.

       2. THE RULE 1.4 VIOLATION

       Rule 1.4 of the Virginia Rules of Professional Conduct addresses “Communication.” The

Committee determined that Baumann’s conduct violated Rule 1.4(a), (b), and (c). Although the

Board affirmed the Committee’s decision, the Board’s memorandum order only expressly

referenced a violation of Rule 1.4(a). 4 The Board’s analysis, however, indirectly addressed the

requirements of each subsection of Rule 1.4.



       4
         The Board’s summary order merely affirmed the Committee’s decision without
referencing the specific disciplinary rules that Baumann violated. When the Board announced its
decision at the conclusion of the hearing held on September 27, 2019, the Board generally
affirmed the Committee’s decision regarding the “Rule 1.4 violation.”


                                                  13
         In its entirety, Rule 1.4 states

                 (a) A lawyer shall keep a client reasonably informed about the
                 status of a matter and promptly comply with reasonable requests
                 for information.

                 (b) A lawyer shall explain a matter to the extent reasonably
                 necessary to permit the client to make informed decisions
                 regarding the representation.

                 (c) A lawyer shall inform the client of facts pertinent to the matter
                 and of communications from another party that may significantly
                 affect settlement or resolution of the matter.

         Based on the Committee’s “findings of fact” and its own review of the record, the Board

concluded that Baumann did not adequately communicate with Wright during the course of the

representation. The record contains substantial evidence supporting the Board’s decision and the

Committee’s factual findings pertaining to this issue.

         Although Wright and Baumann exchanged emails regarding certain items of personal

property, 5 Wright testified that she only met with Baumann once during the course of the

representation. Wright testified that Baumman did not provide any legal advice regarding the

trust. Specifically, Baumann and Wright never discussed whether she was legally obligated to

provide a copy of the trust agreement or an accounting of the trust’s assets and liabilities to the

stepchildren. Baumann also did not advise Wright of the results of the legal research that he

allegedly performed. Additionally, Baumann did not discuss with Wright the communications

that he received from Cross, or tell Wright that he had provided a copy of the trust agreement to

Cross.




         5
       Based on the emails between Baumann and Wright and the testimony presented at the
December 5, 2018, hearing, the Committee concluded that “there was no contact between
[Baumann] and [Wright] from September, 2015, to August, 2016.”


                                                  14
       We conclude that the Board did not err when it determined that Baumann violated Rule

1.4 by failing to adequately communicate with Wright.

       3. THE RULE 1.5 VIOLATION

       Rule 1.5 of the Virginia Rules of Professional Conduct addresses “Fees.” The Board

determined that Baumann’s conduct violated Rule 1.5(a). Rule 1.5(a) states that “[a] lawyer’s

fee shall be reasonable,” and it provides the following factors to consider when evaluating the

reasonableness of a fee:

               (1) the time and labor required, the novelty and difficulty of the
               questions involved, and the skill requisite to perform the legal
               service properly;

               (2) the likelihood, if apparent to the client, that the acceptance of
               the particular employment will preclude other employment by the
               lawyer;

               (3) the fee customarily charged in the locality for similar legal
               services;

               (4) the amount involved and the results obtained;

               (5) the time limitations imposed by the client or by the
               circumstances;

               (6) the nature and length of the professional relationship with the
               client;

               (7) the experience, reputation, and ability of the lawyer or lawyers
               performing the services; and

               (8) whether the fee is fixed or contingent.

       Based primarily on the Committee’s “findings of fact,” the Board determined that

Baumann violated Rule 1.5(a) by charging Wright an unreasonable fee. Again, substantial

evidence in the record supports the Board’s decision and the Committee’s factual findings.




                                                 15
       The Committee determined that Baumann’s fee was unreasonable after considering the

factors provided in Rule 1.5(a). The Committee explained that “the matters for which [Wright]

retained [Baumann] were not complicated or complex and were resolved by Mr. Dezio quickly

and with a single phone call to Ms. Cross.” The Committee also noted that Baumann was a

“general practitioner” who did not “specialize in trust and estate matters.”

       Perhaps more importantly, the Committee concluded that “the only result obtained in this

case was the transfer of personal property, that the issues of greatest importance to [Wright] were

never resolved by [Baumann], and . . . that [Baumann] never attempted to resolve these issues.”

While the Committee acknowledged that Baumann claimed to have performed some legal

research during the course of the representation, the Committee noted that Wright “never

received the benefit” of this legal research. Under these circumstances, the Committee

determined that “even under a quantum meruit analysis, the fee [Baumann] charged was not

reasonable.”

       The Committee’s “findings of fact” and legal conclusions were supported by substantial

evidence in the record. Dezio’s testimony established that the representation at issue did not

involve a complicated legal matter. As noted by the Committee, Dezio explained that he

resolved the accounting issue with one phone call to Cross after conducting basic legal research.

Nevertheless, Baumann charged Wright a $7,500 flat fee to resolve the issues presented, and he

anticipated charging her an additional $15,000 if the matter was contested in court. Although

Baumann was not a specialist in the field of trusts and estates, his fee significantly exceeded the

fees charged by the other attorneys involved in this case. 6



       6
         Cross charged the stepchildren $1,100 for the services that she provided concerning the
trust. Dezio, a specialist, charged Wright $4,000 to resolve the accounting issue and pursue a
refund from Baumann.


                                                 16
       Moreover, the record clearly established that Baumann did not resolve the objectives of

the representation. Baumann provided a copy of the trust to Cross and the stepchildren against

Wright’s wishes, and he never addressed the accounting issue. Thus, it appears that Baumann’s

fee was based, at least in part, on work that he never performed. See Va. Legal Ethics Op. 1606

(approved by this Court on November 2, 2016) (“A fee that is not earned is per se an

unreasonable fee.”). 7

       Under the present circumstances, Baumann’s fee was not justified by “the time and labor

required” to resolve the underlying legal matter or the “results obtained” by the representation.

See Va. S. Ct. R., Part 6, § II, ¶ 1.5(a)(1) and (4). The Board was well within its discretion to

conclude that Baumann’s cursory statement of “Professional Services Rendered” did not

establish that the charged fee was reasonable. See Portsmouth 2175 Elmhurst, LLC v. City of

Portsmouth, 837 S.E.2d 504, 516 n.6 (2020) (observing that “any . . . fee a lawyer earns when

representing a client[] must be reasonable” and that “records establishing the time expended and

costs incurred [in the representation] can be relevant to show that [a] fee is reasonable”);

Tazewell Oil Co. v. United Virginia Bank, 243 Va. 94, 111 (1992) (finding that “almost 300

pages of contemporaneous time records detailing the activities for which [attorney’s] fees were

sought,” coupled with unrefuted “affidavits of its attorneys upon the reasonableness of the hourly

rates charged and the accuracy of the time billed,” provided “ample support” for an award of

attorney’s fees in the amount sought by the claimant).




       7
         It is worth noting that the Board allowed Baumann to keep $2,500 of his fee. This
portion of the fee presumably compensated Baumann for the legal services that he actually
performed during the course of the representation, including his efforts to facilitate the exchange
of personal property between Wright and the stepchildren.


                                                 17
       As substantial evidence in the record supported the Board’s conclusion that Baumann

charged an unreasonable fee, we conclude that the Board did not err when it determined that

Baumann violated Rule 1.5(a).

                                      III. CONCLUSION

       In summary, we conclude that the Board applied the correct legal standard when it

reviewed the Committee’s decision. We also conclude that the challenged provisions of the

disciplinary system are not unconstitutional. We further conclude that substantial evidence in the

record supported the Board’s determination that Baumann violated Rules 1.2, 1.4, and 1.5 of the

Virginia Rules of Professional Conduct. For these reasons, we affirm the order of the Board.

                                                                                        Affirmed.




                                               18